Name: Council Decision of 7 March 1994 extending the application of Decision 93/603/CFSP concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: cooperation policy;  political geography;  political framework;  trade;  economic policy; NA
 Date Published: 1994-03-12

 Avis juridique important|31994D0158Council Decision of 7 March 1994 extending the application of Decision 93/603/CFSP concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina Official Journal L 070 , 12/03/1994 P. 0001 - 0001COUNCIL DECISION of 7 March 1994 extending the application of Decision 93/603/CFSP concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina (94/158/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article J.3 thereof, Having regard to Council Decision 93/603/CFSP on 8 November 1993 concerning the joint action decided upon by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina (1), in particular point 4, HAS DECIDED AS FOLLOWS: 1. The application of Decision 93/603/CFSP is extended until 30 September 1994. 2. The present Decision shall enter into force on today's date. 3. This Decision will be published in the Official Journal. Done at Brussels, 7 March 1994. For the Council The President Th. PANGALOS (1) OJ No L 286, 20. 11. 1993, p. 1. Decision supplemented by Decision 93/729/CFSP (OJ No L 339, 31. 12. 1993, p. 3).